DETAILED ACTION
Allowable Subject Matter
1.    Claims 1,3-8 and 10-18 are allowed.
2.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1,6 and 8, which include,
a method for monitoring, testing, and/or improving cognitive abilities of a subject, comprising steps of d. analyzing said extracted eye markers and deriving insights regarding trends in  subject's cognitive state and  the method further comprising use of biofeedback and  comprises steps of: interacting with the subject through a computerized application and  receiving derived insights regarding  subject's cognitive state trends from the extracted eye markers and producing an adapted content for  subject, which improves  subject's cognitive abilities in a closed loop and  in accordance with the derived insights about  subject's cognitive state and  steps of detecting the pupil and extracting eye markers from video is  comprise steps of: detecting an eye and an eye region from an image of the face and the eyes of the subject and  II. detecting an iris by receiving as an input said eye region of said detected image, and providing as an output an iris center and radius; and III. detecting and localizing the pupil by receiving as an input iris center and radius and returning a radius of the pupil as output.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
3.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/10/2020